ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of the offense of felony stealing, § 570.030, RSMo 1986. He was found by the court to be a prior offender and sentenced to a term of seven years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).